1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   CARLOS SANCHEZ-MENDOZA,                            Case No.: 18-cv-2768-GPC-LL
12                                    Petitioner,
                                                        ORDER STAYING CASE DURING
13   v.                                                 LAPSE IN DEPARTMENT OF
                                                        JUSTICE APPROPRIATIONS
14   BENNER, et al.,
15                                 Respondents.
16
17         Petitioner Carlos Sanchez-Mendoza is a citizen of El Salvador and is currently in
18   the custody of the Department of Homeland Security Bureau of Immigration and
19   Customs. Pet. at 2, ECF No. 1. Petitioner filed a habeas corpus petition pursuant to 28
20   U.S.C. §§ 2241 challenging his detention by the immigration authorities.
21         On April 3, 2014, Petitioner entered the United States seeking asylum. Pet. at 4.
22   Petitioner alleges that he was detained for being charged with a misdemeanor D.U.I.
23   However, Petitioner alleges that he has not been convicted of such charge, rather, that
24   charge is merely pending. Id. Petitioner alleges that though the immigration judge stated
25   that Petitioner was eligible for bond, and set a bond of $3,000, ICE is detaining him with
26   no bond. Pet. at 4. Petitioner alleges that he has been detained for four years. Petitioner
27   alleges that he is being held in immigration custody without a bond in violation of 8
28   U.S.C. § 1226.   Petitioner seeks an order: 1) mandating his immediate release or for a

                                                    1
                                                                                 18-cv-2768-GPC-LL
1    bond hearing “before an impartial adjudicator;” 2) declaring that Petitioner is not subject
2    to mandatory detention under 8 U.S.C. § 1226(c); and 3) enjoining Respondents from
3    detaining Petitioner pursuant to 8 U.S.C. § 1226(c) on the basis of his D.U.I. conviction.
4          On January 9, 2019, this Court entered a Temporary General Order Staying Civil
5    Matters Involving the United States as a Defendant. 18-mc-01938-BTM, General Order
6    No. 688. This General Order was entered as a result of the lapse in appropriations
7    currently impacting the Department of Justice and the United States Attorney’s Office for
8    the Southern District of California. At midnight on December 21, 2018, funding for the
9    Department of Justice expired. Absent funding, Assistant U.S. Attorneys and support
10   staff assigned to the Civil Division of the U.S. Attorney’s Office who are funded by
11   direct appropriations may not lawfully provide uncompensated services on behalf of the
12   Government. On December 22, 2018, non-supervisory Assistant U.S. Attorneys and
13   support staff assigned to the Civil Division of the U.S. Attorney’s Office were placed in a
14   temporary status without duties.
15         Accordingly, this Court stayed all civil cases within the Southern District of
16   California wherein the United States or an agency, corporation, officer, or employee of
17   the United States is a defendant unless otherwise ordered by the assigned district judge.
18   All deadlines, due dates, or cut-off dates in such cases are extended for a period of time
19   commensurate with the duration of the lapse in appropriations. The United States
20   Attorney’s Office shall notify the Court when Congress restores appropriations to the
21   Department of Justice, and the Court will enter additional instructions and guidance at
22   that time.
23         Petitioner has brought his habeas petition against officers and employees of the
24   United States. In accordance with this Court’s Temporary General Order Staying Civil
25   Matters Involving the United States as a Defendant, IT IS HEREBY ORDERED that
26   this case is stayed until Congress has restored appropriations. The deadline for
27   Respondents’ Return and Petitioner’s Traverse will be set at that time.
28         IT IS SO ORDERED.

                                                  2
                                                                                  18-cv-2768-GPC-LL
1    Dated: January 10, 2019
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                               3
                                   18-cv-2768-GPC-LL
